Citation Nr: 1016578	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  06-07 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for service-connected chronic low back pain (herniated 
nucleus pulposus with spinal stenosis).

2. Entitlement to an initial compensable rating for service-
connected right lower extremity claudication.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to 
November 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  The Board issued a decision on 
the Veteran's appeal in December 2008.  The Veteran then 
appealed that decision to the Court of Appeals for Veterans 
Claims (Court).  In October 2009, the parties (the Secretary 
of VA and the Veteran) filed a Joint Motion for Remand, which 
was granted by Order of the Court in October 2009.  Thus, the 
appeal has returned to the Board for further adjudication.

Subsequent to the Joint Motion, the Veteran submitted 
additional evidence consisting of multiple private treatment 
records.  See 38 C.F.R. § 20.1304 (2009).  The Board notes 
that the Veteran did not waive agency of original 
jurisdiction (AOJ) consideration of such evidence.  Id.  
Therefore, the Board may not properly consider such evidence 
in rendering its decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board notes that the April 2005 rating decision granted 
service connection for right lower extremity claudication, 
including intermittent radicular symptoms, in connection with 
his service-connected lumbar spine disability and assigned an 
initial noncompensable rating, effective November 9, 2004.  
In his May 2005 notice of disagreement (NOD), the Veteran 
specifically states that he disagrees with the decisions with 
regard to his lower back pain, right hand, left knee, and 
right knee.  He then states that he is appealing all claims 
for compensation.  Thus, liberally construing the Veteran's 
NOD, the Board finds that the Veteran appealed the initial 
noncompensable rating for his service-connected right lower 
extremity claudication.  However, the statement of the case 
(SOC) issued in response to the May 2005 NOD did not address 
the right lower extremity claim.  Therefore, a remand is 
required so that an SOC may be issued with regard to that 
claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, as the Veteran's intermittent radiculopathy is 
associated with the Veteran's service-connected low back 
disability, the Board determines that the outcome of the 
Veteran's radiculopathy claim may have an impact on the 
rating for the Veteran's service-connected lumbar spine 
disability.  Thus, the Board finds that these two issues are 
inextricably intertwined.  The United States Court of Appeals 
for Veterans Claims has held that all issues "inextricably 
intertwined" with an issue certified for appeal are to be 
identified and developed prior to appellate review.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the Veteran's 
claim for an initial rating in excess of 10 percent for 
service-connected chronic low back pain must also be remanded 
to the AOJ.

Further, the Board notes that the most recent VA examination 
to assess the Veteran's service-connected disabilities was 
performed in December 2005, well over four years ago.  
Therefore, the Board finds that a remand is also necessary so 
that the Veteran may be afforded another VA examination to 
assess the current nature and severity of his service-
connected chronic low back pain (herniated nucleus pulposus 
with spinal stenosis) and right lower extremity 
radiculopathy.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination in order to ascertain the 
current nature and severity of his 
service-connected lumbar spine and 
right lower extremity radiculopathy 
disabilities.  The claims file should 
be made available for review, and the 
examination report should reflect that 
such review occurred.  All necessary 
tests should be performed and the 
results documented.  With respect to 
the Veteran's neurological disability, 
the examiner should provide an opinion 
as to whether the nerve impairment is 
mild, moderate, or severe.  A rationale 
for any opinion advanced should be 
provided.

2.	Issue an SOC in response to the 
Veteran's May 2005 NOD with regard to 
the initial noncompensable rating 
assigned for service-connected right 
lower extremity claudication.  

3.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
lumbar spine rating claim should also 
be readjudicated, to include all 
evidence received since the December 
2005 SOC on that issue.  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


